Citation Nr: 9936216	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  97-29 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for ulcerative colitis or Crohn's 
disease, including as secondary to service-connected 
pilonidal cyst with fistulae.  

2. Entitlement to compensation benefits for ulcerative 
colitis or Crohn's disease pursuant to the criteria of 38 
U.S.C.A. § 1151 (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1951 to January 
1955.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1992 decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO), which found that no new and material evidence 
had been submitted on the veteran's claim for service 
connection for ulcerative colitis. 

The veteran had also timely perfected an appeal to the March 
1997 rating decision, which continued a 30 percent evaluation 
for service-connected post-operative pilonidal cyst.  The RO 
hearing officer at the hearing in November 1997, accepted the 
veteran's testimony as a substantive appeal on that issue.  
Transcript, p. 10 (Nov. 1997).  By rating decision in 
December 1997, the RO granted a 100 percent evaluation for 
service-connected pilonidal cysts with fistulas to include 
total loss of anal sphincter control, effective from November 
27, 1996.  This is a full grant of the benefit sought and, 
therefore, the issue of an increased evaluation is not before 
the Board.  

The veteran's claim for compensation under 38 U.S.C. § 1151 
will be discussed in the remand portion of this decision.  




FINDINGS OF FACT

1. By rating decision dated in August 1989, the RO denied 
service connection for ulcerative colitis.  The veteran 
was properly notified of that decision, and he did not 
perfect a timely appeal.

2. The evidence received subsequent to the August 1989 RO 
decision, for the claim for service connection for 
ulcerative colitis or Crohn's disease, is not cumulative 
or redundant, bears directly and substantially upon the 
specific matter under consideration, and must be 
considered to fairly decide the merits of the veteran's 
claim.

3. There is no competent evidence of record of a nexus 
between the veteran's current diagnoses of ulcerative 
colitis and/or Crohn's disease and any incident of service 
including as secondary to the veteran's service-connected 
pilonidal cysts.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for ulcerative 
colitis and/or Crohn's disease is reopened.  38 U.S.C.A. § 
5108 (West 1991), 38 C.F.R. § 3.156(a) (1998).

2. The claim of entitlement to service connection for 
ulcerative colitis and/or Crohn's disease is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

The veteran's service medical records contain hospital 
records from February 1953 for treatment of an infected 
pilonidal cyst.  The veteran's separation medical examination 
in January 1955 noted a well-healed pilonidal cyst scar on 
the sacral region.  No other gastrointestinal abnormalities 
were noted.  

The veteran filed an initial claim for VA benefits for 
service connection for a cyst on his back in July 1956.  By 
rating decision in October 1956, the RO granted service 
connection for an excised pilonidal cyst effective from July 
1956.  

The veteran was hospitalized for incision and drainage of his 
service-connected pilonidal abscess from March to April 1966.  
On admission, the examiner noted a pilonidal cyst with 
possible fistula-in-ano and abscess formation.  The veteran 
was again hospitalized for a recurrent pilonidal cyst from 
August to September 1966, from December 1967 to January 1968, 
from August to September 1968, and from May to July 1970.  
The hospital records from December 1967 to January 1968 
reported that a pilonidal cystectomy was performed on 
December 22, 1967.  Infrequent diarrhea since 1967 was 
reported.  The physician noted that the wound healed well 
post-operatively.  During hospitalization in September 1968, 
a sigmoidoscopy and barium enema noted findings compatible 
with early active ulcerative colitis.  Sphincter tone was 
good at that time.  In the discharge report from the 1970 
hospitalization, the physician noted that the veteran had 
undergone six pilonidal cystectomies with complete 
transection of the anal sphincter.   Sigmoidoscopy during 
hospitalization in 1970 revealed findings consistent 
with ulcerative colitis with scarring of the external ring 
due to pilonidal surgery.  In July 1970, the veteran reported 
that he was currently hospitalized due to loss of sphincter 
control due to service-connected surgery for pilonidal cyst.  

A VA examination was conducted in September 1969.  The 
veteran reported drainage of his pilonidal cyst, and 
increased bathroom usage.  The examiner noted tenderness to 
deep palpation in the left lower quadrant.  No loss of 
sphincter control was noted.  

By rating decision in September 1970, the RO denied service 
connection for ulcerative colitis.  The RO noted in that 
decision that the incompetency of the sphincter muscle 
exacerbated the service-connected pilonidal cyst condition 
and an increased evaluation of 30 percent was granted on that 
basis, effective from May 21, 1970.  The record contains no 
evidence that the veteran was notified of this decision.  

The veteran was hospitalized from November to December 1971 
with diagnoses of moderately advanced ulcerative colitis and 
questionable ileitis and clubbing of digits secondary to 
ulcerative colitis.  Barium enema revealed changes compatible 
with ulcerative colitis throughout the entire colon.  The 
veteran was hospitalized from November 1972 to January 1973 
with a diagnosis of ulcerative colitis.  

By letter dated in May 1975, T.A.R., M.D., stated that the 
veteran was unemployable due to absent rectal sphincter tone, 
which was apparently secondary to perirectal surgery 
performed in the past.  Dr. T.A.R. stated that the veteran 
had ulcerative colitis and was unable to control his anal 
orifice.  

By rating decision in August 1989, the RO again denied 
service connection for ulcerative colitis with ileostomy.  
The RO noted that the evidence showed that the veteran 
suffered from ulcerative colitis and had undergone an 
ileostomy for that condition.  The RO further noted that the 
partial loss of sphincter control shown prior to the 
ulcerative colitis warranted the 30 percent evaluation in 
effect for the veteran's service-connected post-operative 
pilonidal cyst.  The RO stated the issue as a claim for 
compensation for colitis including under 38 U.S.C. § 351 
(renumbered §1151 effective August 6, 1991), and found no 
basis for compensation for colitis.  The veteran was notified 
of this decision under cover letter dated in October 1989.  
The RO decision is final as to evidence of record at the 
time.  38 U.S.C. 4005(c) (1988); 38 C.F.R. § 19.192 (1989); 
(38 U.S.C.A. § 7105(c) (West 1991 & Supp. 1999); 38 C.F.R. § 
20.1103 (1999)).  

The veteran filed a request to reopen his claim for service 
connection for loss of bowel control and Crohn's disease as 
secondary to his service-connected pilonidal cyst in May 
1992.  The veteran further stated that these conditions were 
a result of incorrectly performed surgery in 1966, 1967 or 
1968.  The evidence, submitted since the final RO decision in 
August 1989, includes medical treatment and hospital records, 
statements from himself and his ex-spouse, and testimony at 
two hearings before RO hearing officers.

The veteran submitted hospital and operation reports from May 
to June 1984 showing an impression of chronic ulcerative 
colitis with perforation and post-operative total abdominal 
colectomy and permanent ileostomy.  

VA outpatient treatment records from December 1990 to March 
1992 noted a history of ulcerative colitis status-post 
ileostomy and a history of recurrent pilonidal cysts, status-
post multiple excisions, and loss of sphincter tone.  
Hospitalization records from March 1987, June 1990, January 
1991, and March 1992 noted a similar history.  None of these 
records reported that the veteran's ulcerative colitis and 
resultant surgery were a result of his service-connected 
pilonidal cysts.  

At a hearing before an RO hearing officer in December 1992, 
the veteran testified that, following excision of his 
pilonidal cyst in 1966 or 1967, he lost all bowel control.  
Transcript, p. 3 (Dec. 1992).  The veteran stated that no 
physician had directly commented that his colitis or complete 
loss of sphincter control was secondary to his pilonidal cyst 
removal.  Transcript, p. 4 (Dec. 1992).  The hearing officer 
noted that the claim would have to be held in abeyance, 
pending final regulations on the veteran's claim pursuant to 
38 U.S.C. § 1151.  Transcript, p. 5 (Dec. 1992).  

VA outpatient treatment records from January to August 1994 
note continued treatment for the veteran's pilonidal cysts 
with fistula, ulcerative colitis, possible Crohn's disease, 
and inflammatory bowel disease.  VA outpatient records from 
January to November 1996 noted treatment for Crohn's disease 
status-post ileostomy and total abdominal colectomy with 
persistent perineal drainage.  

In August 1997, the veteran was seen by M.J.S., M.D., by 
referral.  Dr. M.J.S. noted a history of recurrent pilonidal 
cysts and stated that following surgery in 1967, the veteran 
"apparently developed complete fecal incontinence and was 
diagnosed as having complete sphincter disruption and injury 
secondary to the fistulotomies."  Dr. M.J.S. reported that 
the veteran had since been diagnosed with ulcerative colitis.  
On rectal examination, Dr. M.J.S. noted multiple draining 
fistula sites, most consistent with some mild hidradenitis, 
with no evidence of any tracts leading to the anal canal.  
Dr. M.J.S. stated that the veteran had obvious scarring 
within his anal canal with weak sphincter tone and gaping of 
the sphincter itself.  

By letter, dated in October 1997, V.A.O., M.D., reported that 
he saw the veteran in September 1997 for evaluation of his 
chronic ulcerative colitis and reviewed his "extensive 
file...carefully."  Dr. V.A.O. noted persistent drainage from 
the veteran's rectum, and stated that he suspected that the 
veteran still had ulcerative colitis in his rectal stump.  
Dr. V.A.O. recommended further surgery to correct this 
problem.  

At a hearing before an RO hearing officer in November 1997, 
the veteran testified that, following surgery in 1966 or 
1967, he had no bowel control.  Transcript, p. 3 (Nov. 1997).  
He stated that he could not hold down a job due to his 
condition.  Transcript, p. 5 (Nov. 1997).  The veteran 
reported that some doctors told him that his ulcerative 
colitis or Crohn's disease was related to his pilonidal cyst.  
Transcript, p. 7 (Nov. 1997).  

By letter, dated in March 1998, Dr. M.J.S. stated that the 
veteran was suffering from Crohn's disease and had required a 
completion proctectomy and a re-siting of his stoma.  Dr. 
M.J.S. stated that, upon review of the veteran's record, it 
was his belief that the veteran was not suffering from 
pilonidal disease in the past, but had been suffering from 
Crohn's disease since his original problem, which began in 
the 1960s or 1970s.  The physician reported that his opinion 
was based on the fact that Crohn's disease can be difficult 
to differentiate from ulcerative colitis.  He further stated 
that he saw no evidence on physical examination or on review 
of the records of pilonidal disease, as treatment of 
pilonidal disease should never compromise the anal sphincter, 
and fistulotomies are not a part of the treatment of 
pilonidal disease.  Dr. M.J.S. concluded that all of the 
veteran's surgeries for his colon, rectum and anal disease 
since the late 1960s, including the multiple fistula 
surgeries were secondary to a diagnosis of Crohn's disease.  

In February 1999, N.G.I., M.D., responded to a request for a 
medical opinion as to whether ulcerative colitis or Crohn's 
disease was related to the veteran's service-connected 
pilonidal cystectomy.  The physician noted review of the 
veteran's claims file and reported a history of the veteran's 
ulcerative colitis and pilonidal cysts.  Dr. N.G.I. concluded 
that there was no relation between the service-connected 
pilonidal cystectomy, developed in service in 1953, and 
ulcerative colitis, shown as early as 1967.  


II. Analysis

New and Material Evidence for Service Connection for 
Ulcerative Colitis

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

When a veteran seeks to reopen a claim based on additional 
evidence, the Board must perform a three-step analysis.  
First, the Board must determine whether the evidence is "new 
and material."  If the Board determines that the veteran has 
produced new and material evidence, the claim is reopened and 
the Board must then determine whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C. § 5107(a).  Finally, 
if the claim is well grounded, the Board must evaluate the 
merits of the veteran's claim in light of all the evidence, 
after ensuring that the duty to assist has been fulfilled 
under 38 U.S.C. § 5107(b).  Winters v. West, 12 Vet. App. 203 
(1999) (en banc); Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998).  

For the limited purpose of determining whether to reopen a 
claim, the credibility of the evidence is to be presumed.  In 
addition for the purpose of determining whether a claim is 
well grounded, the credibility of the evidence is presumed.  
However, this presumption does not apply in the adjudication 
of a well-grounded claim.  See Robinette v. Brown, 8 Vet. 
App. 69, 75 (1995); Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The RO denied service connection for ulcerative colitis in 
August 1989.  Since that time, the veteran has submitted 
medical treatment and hospital records, statements from 
himself and his ex-spouse, and testimony at two hearings 
before RO hearing officers.  Prior to the RO's denial of 
service connection in August 1989, the RO considered evidence 
of a current diagnosis of ulcerative colitis and considered 
whether such was secondary to the veteran's service-connected 
pilonidal cysts.  The evidence submitted since that time 
shows a diagnosis of Crohn's disease, not previously 
considered by the RO.  As this is a new diagnosis for the 
veteran's current condition, not previously considered by the 
RO, the Board finds that such is both new and material, and 
warrants reopening of the veteran's claim for service 
connection for ulcerative colitis or Crohn's disease.  

The Board must now determine whether, based upon all the 
evidence and presuming its credibility, the appellant's claim 
as reopened is well grounded pursuant to 38 U.S.C. § 5107(a).  
"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease 
or injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 
Vet. App. 341, 343-344 (1996).

Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (known as the United Stated Court 
of Veterans Appeals prior to March 11, 1999) (hereinafter, 
"the Court") has held that compensation can be awarded for 
a nonservice-connected disability that is aggravated by a 
service-connected disability for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation, even if the service-connected disability is not 
the proximate cause of the nonservice-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).

The veteran has submitted evidence of a current disability.  
The veteran is currently being treated for ulcerative colitis 
and/or Crohn's disease.  

The veteran does not allege that his current ulcerative 
colitis and/or Crohn's disease is directly related to 
service, and there is no notation in the service medical 
records of any diagnosis of ulcerative colitis or Crohn's 
disease.  The veteran contends that his current disability is 
secondary to his service-connected pilonidal cysts.  

The record contains no competent medical evidence of a nexus 
between the veteran's service-connected condition and his 
current diagnosis of ulcerative colitis.  The issue of 
whether the veteran's current disability is related to his 
service-connected disability involves a medical diagnosis or 
opinion as to medical causation; thus competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. pp. 91, 93 
(1993).  The record does not reflect that the veteran has a 
medical degree or qualified medical experience.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Thus, although he is 
competent to testify as to observable symptoms, such as loss 
of bowel control, he is not competent to provide evidence or 
opinion that the observable symptoms are secondary to 
diagnosed disability.  See Savage v. Gober, 10 Vet. App. 
489, 497 (1997).  

Dr. N.G.I. specifically stated that there was no relation 
between the veteran's pilonidal cysts, developed in service 
in 1953, and ulcerative colitis, first shown in 1967.  
Further, the opinion of Dr. M.J.S. does not support the 
veteran's claim.  Dr. M.J.S. states that the veteran's 
ulcerative colitis and residuals of pilonidal cysts have been 
misdiagnosed since the late 1960s and should have been 
attributed solely to Crohn's disease.  Dr. M.J.S. does not 
attribute this "corrected" diagnosis to the service-
connected condition nor does he state that the Crohn's 
disease is secondary to or a result of the pilonidal 
cystectomy during service.  Dr. M.J.S. further states that 
the surgeries performed in the late 1960s were for 
misdiagnosed Crohn's disease and not for the veteran's 
service-connected disability of pilonidal cysts.  Such not 
only does not support the veteran's claim, but is 
antithetical to it, as such would establish that there are no 
residuals of his service-connected condition and his current 
condition is a separate disability.  Without competent 
medical evidence of a nexus between the veteran's current 
diagnosis of ulcerative colitis and/or Crohn's disease and 
any incident of service or the veteran's service-connected 
pilonidal cysts, the veteran's claim cannot be well grounded.  


ORDER

The application to reopen the claim of service connection for 
ulcerative colitis or Crohn's disease, including as secondary 
to service-connected pilonidal cysts, is granted.

Entitlement to service connection for ulcerative colitis or 
Crohn's disease, including as secondary to service-connected 
pilonidal cysts, is denied.  




REMAND

The RO denied the veteran's claim to reopen the record in 
August 1992 on the basis that no new and material evidence 
had been submitted since the previous denial on the basis of 
38 U.S.C. § 351 (renumbered §1151 effective August 6, 1991) 
in August 1989.  The veteran filed a notice of disagreement 
in August 1992.  The statement of the case, issued in October 
1992, noted that the issue was being deferred, pending 
further instructions regarding revision of the laws governing 
such claims.  The matter was certified to the Board, but in 
October 1994, the Board stated the issue would not be 
considered, as it had not been fully adjudicated by the RO.  
By rating decision in February 1995, the RO found that the 
claim for compensation for ulcerative colitis under 38 U.S.C. 
§ 1151 was not well grounded.  The veteran again disagreed in 
a statement received in May 1995.  No statement of the case, 
providing laws and regulations pertinent to a claim for 
benefits under 38 U.S.C. § 1151 has been issued to the 
veteran.  See 38 C.F.R. §§ 19.26, 19.29, 20.201 (1998).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

The RO should issue a statement of the 
case on the issue of entitlement to 
compensation for ulcerative colitis 
pursuant to 38 U.S.C. § 1151, which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
determination.  The veteran should then 
be afforded the applicable time period in 
which to respond.

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals


 
  Handwritten notes from an unknown source noted "incomplete transection" but "no evidence" of such 
occurring during previous surgical procedures.  

